DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 3/10/20. Claims 1-21 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al. (Mai, US 2020/0218722) in view of Thompson et al. (Thompson, US 2013/0024407).
As per claim 1, Mai teaches a computer-implemented method comprising: 
matching text content [from a text content library based on a plurality of predetermined scenario-related words] to provide related text content (paragraph [0027]-his search query restricted to collected dataset from a pre-determined search domain, thus a corpus of information, yet only matching text content or related data, being utilized in the data collection module); 
extracting keywords from the related text content, to generate a plurality of training samples (Fig. 3, his query sentence-his extracted query terms, each query term as the extracted keywords, paragraphs [0035-0039]-his sequence of keywords and n-grams, as segmented words in the question and answer), wherein each training sample of the plurality of training samples corresponds to a respective sequence pair (ibid, paragraph [0035, 0036]-his question and answer pair), each sequence pair comprising a corresponding source sequence and a corresponding target sequence (ibid, paragraph [0036-0039]-his pair discussion, and source sequence and answer sequence data, as source and target pair sequences ), the source sequence being a sequence of keywords extracted from 
for each training sample of the plurality of training samples (ibid), 
providing the source sequence of the sequence pair corresponding to the training sample as an input to a recommendation information generation model (ibid-paragraphs [0033-0039]-his machine learning algorithm and training, utilizing the sequence pair as input), wherein the recommendation information generation model is an encoder-decoder network (ibid-see his neural network, as his encoder/decoder network), 
obtaining, from the recommendation information generation model (ibid), a predicted word (ibid, paragraphs [0020, 0032-0035]-his predicted/picked word with highest probability discussion, as the recommendation information in the sequence to sequence modeling), wherein the recommendation information generation model adjusts a probability distribution of words in a word list using pointer distribution to increase a probability that keywords in the source sequence and input to the recommendation information generation model will 
adjusting a model parameter of the recommendation information generation model based on a comparison between the predicted word of the recommendation information generation model and a corresponding word in the target sequence of the sequence pair corresponding to the training sample (ibid-a function of the recurrent neural network in the training, paragraphs [0033-0034, 0037-0039], which adjusts model parameter, for his output prediction based on sequence of tokens, log likelihood and adjusted parameter for maximization, thus minimizing loss via the training pair, see also ), to train the recommendation information generation model (ibid). 
Mai lack teaching that which Thompson teaches matching text content from a text content library based on a plurality of predetermined scenario-related words to provide related text content (paragraphs [0004, 0019-0022, 0046-0049]-
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Mai and Thompson to combine the prior art element of text and information recommendation and retrieval based relevancy of domain as taught by Mai with the text classification for similarity and relevancy for subsequent extraction as taught by Thompson as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a search query restricted to collected dataset from a pre-determined search domain that is automatically determined via a text relevancy and keyword extraction system (ibid-Mai, Thompson paragraph [0017, 0018]).
claims 2, 9 and 16, Mai with Thompson make obvious the computer-implemented method of claim 1, wherein matching text content from the text content library based on the plurality of predetermined scenario-related words comprises: 
determining a quantity of scenario-related words in text content from the text content library (ibid, Thompson, paragraphs [0021, 0022], [0004, 0019-0022], see also paragraphs [0027, 0028, 0031, 0046-0049] -his occurrence frequency and acceptance threshold); and 
in response to the quantity of scenario-related words in the text content being greater than a predetermined quantity of scenario-related words (ibid), identifying the text content as the related text content (ibid-see his threshold discussion and related text content (paragraphs [0027, 0028, 0031]).  
As per claims 3, 10 and 17, Mai with Thompson make obvious the computer-implemented method of claim 1, wherein matching text content from the text content library based on the plurality of predetermined scenario-related words comprises: 
extracting keywords from text content in the text content library (ibid-Thompson, paragraphs [0027-0031]-his extracted relevant content and keywords); 

in response to the word matching degree being greater than a matching degree threshold, identifying the text content as the related text content (ibid-his matching based on the exceeding the threshold degree of similarity).  
As per claims 4, 11 and 18, Mai with Thompson make obvious the computer-implemented method of claim 1, further comprising: 
after identifying the related text content (ibid, Thompson, see paragraph [0019]-his related content and training discussion), inputting the related text content to a pre-trained classification model (ibid-Thompson, paragraphs [0019-24, 0046-0048]-his text classifier, which received the related text content, and input into the pre-trained classification model), to determine at least one text content category of the related text content (ibid-his text content category determination); and 
screening out text content for which the at least one text content category does not include a predetermined category (ibid-his text screening/filter module for text content that does not include a predetermined category). 
claims 5, 12 and 19, Mai with Thompson make obvious the computer-implemented method of claim 1, wherein the recommendation information generation model comprises an encoder-decoder network comprising an encoder neural network and a decoder neural network, and adjusting the model parameter of the recommendation information generation model comprises: 
transmitting, to a neuron of the decoder neural network, a received source sequence and an output result obtained by the encoder neural network based on the source sequence (ibid-Mai, paragraph [0032, 0042-0043]-his neural network, Fig. 4A items 408, as his sequential source sequence and corresponding neurons, for input of the source sequence), and sequentially inputting, to the decoder neural network, a target sequence obtained after receiving a sequence start identifier (ibid-Fig. 4A item 402-his inputted target sequence, paragraph [0036]-his source sequence and start identifier for target sequence), wherein the predicted word is predicted by the decoder neural network and the corresponding word in the target sequence is obtained after receiving the sequence start identifier (ibid-his subsequent word prediction via the network after target sequence is obtained and after start identifier for target/answer sequence via <QSSEP>); and 

As per claims 6, 13 and 20, Mai with Thompson make obvious the computer-implemented method of claim 1, wherein a pointer distribution weight is positively correlated with weighted values of a state of a neuron at a current moment (ibid, Mai, paragraph [0034], Fig. 4A-his theta parameter and corresponding weights), 
an output of the neuron at the current moment (ibid-his output from the neuron providing input into logistic regression model, at a current moment and cycle through the neural network, with a current weight, utilizing softmax probabilistic distribution, the sigmoid function of the softmax providing the weighted coefficient of a word and probability distribution, the softmax providing the difference between 1 and the weight in order to provide probable classification), and 

using pointer distribution to adjust the probability distribution of words in the word list comprises (ibid):
using the pointer distribution weight as a weight coefficient of a word distribution probability of one of the words in the word list, and using a difference between 1 and the pointer distribution weight as a weight coefficient of a word distribution probability of the input word received by an encoder neural network of the recommendation information generation model at the current moment (ibid-see above probability distribution discussion, the Examiner notes this is the exact function of the neural network and logistic regression and log likelihood, utilizing the probabilistic distribution for each current word and weight coefficient, and recommendation information generation as producing the recommended result as discussed above). 
Claim 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al. (Mai, US 2020/0218722) in view of Thompson et al. (Thompson, US 2013/0024407), as applied to claim 6 above, and further in view of Shu et al. (Shu, US 10,740,564).
claims 7, 14 and 21, Mai with Thompson make obvious the computer-implemented method of claim 6, wherein the weight coefficient in the pointer distribution weight is adjusted based on a loss function to which a penalty of similarity [between a current attention vector and a sum of historical attention vectors is added, the loss function being positively correlated with a similarity between the current attention vector and the sum of historical attention vectors] (ibid-see above neural network discussion, maximization, and logistic regression which inherently includes the probabilistic distribution, see above probability discussion, and further which includes specific loss function, which via regression minimizes the loss, based on difference between values, the penalties are assessed for values increasing loss). 
 Mai with Thompson do not explicitly teach that which Shu teaches a loss function to which a penalty of similarity between a current attention vector and a sum of historical attention vectors is added, the loss function being positively correlated with a similarity between the current attention vector and the sum of historical attention vectors (C.3 line 60-C.11 line 56-which detail his loss function with penalty between similarity between a current attention vector and a sum of historical attention vectors, see his sum of previous round attention, and current round of attention as input, see more specifically C.10 line 49-C.11 line 56-further 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Mai and Thompson and Shu to combine the prior art element of text and information recommendation and retrieval based relevancy of domain as taught by Mai with the text classification for similarity and relevancy for subsequent extraction as taught by Thompson with the attention vector as taught by Shu as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a query utilizing a neural network having an attention mechanism for calculating loss function (ibid-Shu). 
As per claim 8, claim 8 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the non-transitory, computer-readable medium is deemed to embody the computer-implemented 
As per claim 15, claim 1 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the computer-implemented method, such that Mai with Thompson make obvious a computer-implemented system, comprising: one or more computers (paragraphs [0008, 0009]); and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (ibid): matching text content from a text content library based on a plurality of predetermined scenario-related words to provide related text content (ibid-see claim 1, corresponding and similar limitation); extracting keywords from . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
2/26/2021